DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 1/11/2021.
Claims 1-24 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erich C. Tzou (Reg. NO# 56927) on 2/24/2021.

Please amend the following claims:

1. A method comprising:
partitioning a volume group having multiple logical unit numbers (LUNs) into multiple shards; 
assigning a first shard of the multiple shards from a second controller executing on a second node to a first controller executing on a first node and assigning a second shard of the multiple shards from the first controller to the second controller, based at least in part on having a lower load than the first controller 
establishing a connection between a virtual machine on the second node to the first controller for the virtual machine to access data within the volume group;
directing, by the first controller, an access request from the virtual machine to access the first shard via the connection; and
storing information describing first and second shards 

2. The method of claim 1, further comprising:
reassigning the first shard to a different controller in a virtualization system based at least in part on an additional load in the virtualization system, wherein a different connection is established between the second node and the different controller for the virtual machine to access the first shard, and the information is updated to reflect assigning the first shard to the different controller.

3. The method of claim 1, wherein the connection comprises an iSCSI connection, and the iSCSI connection is established at least by:
processing a login request from the virtual machine at least by redirecting the login request from the second controller first controller 






6. The method of claim 1, wherein first shard assigned from the second controller to the first controller comprises at least two LUNs 

7. The method of claim 1, wherein a load of the first or the second controller is determined based at least in part upon first shard based at least in part upon a load balancing policy and the assignment between the multiple shards and respective controllers in a virtualization system.

8. The method of claim 1, wherein the information describing the assignment LUN of the multiple LUNs 

9. A system, comprising: 
a processor;
a memory for holding programmable code, wherein the programmable code includes instructions which, when executed by the processor, cause the processor at least to: 
partition a volume group having multiple logical unit numbers (LUNs) into multiple shards;
assign a first shard of the multiple shards from a second controller executing on a second node to a first controller executing on a first node and assign a second shard of the multiple shards from the first controller to the second controller, based at least in part on having a lower load than the first controller 
establish a connection between a virtual machine on the second node to the first controller for the virtual machine to access data within the volume group; 
direct, by the first controller, an access request from the virtual machine to access the first shard via the connection;
store information describing first and second shards 

10. The system of claim 9, wherein the instructions in the programmable code are further executable to:
reassign the first shard to a different controller in a virtualization system based at least in part on an additional load in the virtualization system, wherein a different connection is established between the second node and the different controller for the virtual machine to access the first shard, and the information is updated to reflect assigning the first shard to the different controller.

11. The system of claim 9, wherein the connection comprises an iSCSI connection, and the iSCSI connection is established at least by:
processing a login request from the virtual machine at least by redirecting the login request from the second controller first controller 






14. The system of claim 9, wherein first shard assigned from the second controller to the first controller comprises at least two LUNs 

15. The system of claim 9, wherein a load on the first or the second controller is determined based at least in part upon a separate limit first shard based at least in part upon a load balancing policy and the assignment between the multiple shards and respective controllers in a virtualization system.

16. The system of claim 9, wherein the information describing the assignment LUN of the multiple LUNs 

17. A computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a virtualization system, causes the virtualization system to perform a set of acts, the set of acts comprising:
partitioning a volume group having multiple logical unit numbers (LUNs) into multiple shards; 
assigning a first shard of the multiple shards from a second controller executing on a second node to a first controller executing on a first node and assigning a second shard of the multiple shards from the first controller to the second controller, based at least in part on having a lower load than the first controller 
establishing a connection between a virtual machine on the second node to the first controller for the virtual machine to access data within the volume group;
directing, by the first controller, an access request from the virtual machine to access the first shard via the connection; and
storing information describing first and second shards 

18. The computer program product of claim 17, wherein the set of acts further comprises:
reassigning the first shard to a different controller in a virtualization system based at least in part on an additional load in the virtualization system, wherein a different connection is established between the second node and the different controller for the virtual machine to access the first shard, and the information is updated to reflect assigning the first shard to the different controller.

19. The computer program product of claim 17, wherein the connection comprises an iSCSI connection, and the iSCSI connection is established at least by:
processing a login request from the virtual machine at least by redirecting the login request from the second controller first controller 






22. The computer program product of claim 17, first shard assigned from the second controller to the first controller comprises at least two LUNs 

23. The computer program product of claim 17, wherein a load on the first or the second controller is determined based at least in part upon a separate limit first shard based at least in part upon a load balancing policy and the assignment between the multiple shards and respective controllers in a virtualization system.

24. The computer program product of claim 17, wherein the information describing the assignment LUN of the multiple LUNs .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 6-11, 14-19 and 22-24 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 9 and 17, the primary reason for allowance is “assigning a first shard of the multiple shards from a second controller executing on a second node to a first controller executing on a first node and assigning a second shard of the multiple shards from the first controller to the second controller, based at least in part on having a lower load than the first controller” in conjunction with the rest of the limitations at claims.
Some previous cited prior art references like Obara et al. (US Patent 6378039 B1, hereafter Obara), Lang et al. (US PGPUB 20150293708 A1, hereafter Lang) disclose a load balancing mechanism of assigning workloads or requests/jobs from a higher loaded system/resource/component to a lower loaded system/resource/component (see Figs. 4(a), 4(b), lines 14-30 of col. 8 from Obara; [0039] from Lang). Such load balancing mechanism is same as claimed “assigning a second shard of the multiple shards from the first controller to the second controller, based at least in part on the second controller having a lower load than the first controller”. However, such load balancing mechanism does not perform “assigning a first shard of the multiple shards from a second controller executing on a second node to a first controller executing on a first node” at the same time when assigning workloads/requests/jobs from the higher loaded system to the lower loaded system. The claimed invention performs a particular load balancing mechanism of reassigning the corresponding workloads/requests/jobs from a higher loaded system to a lower loaded system in addition to from the lower loaded system to the higher loaded system.

The followings are new found prior art references:
Yu (US PGPUB 20130174152 A1) discloses: migrating virtual machines from a physical machine with light loads to a physical machine with heavy loads in order to power-off the physical machine with light loads (see [0005]).
Shitomi et al. (US PGPUB 20090240975 A1, hereafter Shitomi) discloses: a load balancing mechanism of moving virtual network attached storages (VNASs) of the lightly loaded network 

The references above may disclose concept of moving/migrating workloads from a lower/light loaded system to a higher/heavy loaded system. However, such mechanism is different from the claimed invention since the lower/lighted system from Yu or Shitomi would be powered off to reduce the number of running systems/machines/device while the lower/light loaded system from the claimed invention is still running and needs to handle the shard reassigned from the higher/heavy loaded system after the load balancing mechanism. Furthermore, there is no motivation for combining concept disclosed by Yu or Shitomi into the concept disclosed by Obara or Lang to teach the claimed invention that performs exchanging the workloads/jobs from the higher loaded system to the lower loaded system and from the lower loaded system to the higher loaded system.
 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196